Citation Nr: 1212670	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-12 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to June 1970.

This matter is on appeal from an October 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his March 2012 informal hearing presentation, the Veteran's representative raised a claim seeking service connection for tinnitus.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Bilateral hearing loss was not manifest during active duty or for many years thereafter, and is not shown to be related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2006 that fully addressed all notice elements and was sent prior to the initial RO decision.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This letter also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records, and the Veteran submitted his own private treatment records.  While the Veteran has provided a citation for a medical research article, this article has not been included in the claims file.  Nevertheless, as is explained below, such an article would be of limited probative value compared to the other evidence of record.  

Next, a VA opinion with respect to the issue on appeal was obtained in September 2006.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the audiological treatment records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the audiograms from in service as well as post-service, as well as the Veteran's own statements.  Moreover it provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service. See 38 C.F.R. §§ 3.307, 3.309 (2011).  Moreover, in cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In this case, the Veteran is claiming service connection for bilateral hearing loss based on his active duty service with a construction unit.  As he stated in May 2008, he typically worked in the vicinity of heavy construction equipment, jackhammers and pneumatic tools.  Overall, he estimated that he was exposed to significant noise trauma for approximately twelve to fifteen hours per day for two years.  

The Veteran's DD-214 reflects that he served with a civil engineering support unit while on active duty, and had special training in structural engineering and paving.  Moreover, nothing in the record contradicts his assertions that he was exposed to acoustic trauma.  Therefore, the Board is able to concede that he was exposed to significant noise while in service.

However, the service treatment records reflect no complaints of, treatment for, or a diagnosis related sensorineural hearing loss or any symptoms reasonably attributed thereto.  In this regard, the Veteran's representative has argued that, although bilateral hearing loss for purposes of 38 C.F.R. § 3.385 was not shown in service, there was nevertheless a shift in the tonal thresholds between the Veteran's entry into and separation from active duty service.  Although not explicitly cited, this argument is consistent with the Court of Appeals for Veterans Claims' decision in Hensley v. Brown, 5 Vet. App. 155, 160 (1993), which held that service connection does not require impaired hearing under 38 C.F.R. § 3.385, but only that the Veteran's hearing worsened in service.  

However, the Board disagrees that Hensley is applicable in this case.  Of particular note here, beginning on November 1, 1967, audiometric threshold standards were changed from American Standards Association (ASA) units to the current standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Thus, audiometric threshold from October 31, 1967 and before must be converted from ASA units to ISO-ANSI units. 

In this case, when the Veteran entered active duty, he underwent audiological examinations in July and August 1966, which would have been under the ASA standards and must be converted.  The audiometric results from these two examinations, with ISO corrected results in parenthesis, are as follows: 




HERTZ


July 1966
500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
-5 (5)
15 (25)
5 (10)
LEFT
20 (35)
5 (15)
0 (10)
5 (15)
15 (25)




HERTZ


August 1966
500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
-5 (5)
-5 (5)
-5 (0)
LEFT
-5 (10)
-10 (0)
0 (10)
5 (15)
15 (20)

At the time of the Veteran's separation physical examination in January 1970, his tonal threshold values (which are uncorrected) were as follows:




HERTZ


January 1970
500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

Based on the audiometric values at the time of the Veteran's separation physical examination in January 1970, the Board agrees with the observations of a VA examiner in September 2006 that the Veteran's hearing was substantially normal and relatively unchanged throughout active duty.  Indeed, while some tonal thresholds worsened, others improved.  Therefore, the Board concludes that hearing loss during active duty was not shown in either during active duty.  

Next, the post-service evidence does not reflect hearing loss for many years after service discharge.  Specifically, the first instance of hearing loss in the record was not until November 2003, where a private audiogram indicated tonal thresholds in excess of 40 dB from 2000 to 4000 Hz.  Therefore, the Veteran has impaired hearing for VA purposes under 38 C.F.R. § 3.385 from this date forward. 

However, the Board emphasizes the multi-year gap between discharge from active duty service in 1970 and his first diagnosis of impaired hearing in 2003 (approximately a 33-year gap).  Furthermore, the Veteran's hearing was substantially normal at the time he left active duty and, when he underwent a VA examination in November 1971 for separate disorder, no hearing loss was noted.  

Moreover, as the evidence does not indicate the presence of sensorineural hearing loss within one year of active duty, service connection on a presumptive basis is not for application.  38 C.F.R. §§ 3.307, 3.309.

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements, as well as statements made by friends and family, asserting a continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, based on statements from the Veteran's coworkers, he has medical training, and is therefore competent to provide some medical testimony.  However, he is not competent to testify on whether or not he has impaired hearing for VA purposes, as this requires specific audiometric testing.  

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued hearing loss since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Significantly, the Board finds that the Veteran's reported history of continued hearing loss since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his disorder began in service, the separation examination was absent of any complaints.  Moreover, as mentioned above, no hearing loss was observed at a subsequent VA examination in November 1971. 

In fact, even though the Veteran filed claims for disability benefits immediately following active duty service and again in August 1971, he did not seek service connection for hearing loss on either occasion.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

As for the statements made by his friends and family, these statements are also of diminished probative value, because none of these people knew the Veteran until years after he left active duty.  Of the people who submitted statements, his wife appears to have known him the longest.  However, by stating that she has been married to the Veteran for 21 years, she cannot testify regarding the Veteran's symptoms that would have occurred during the 12-year gap from time the Veteran left active duty until the time they were married.  

Thus, the Board has weighed these statements regarding continuity of symptomatology against the lack of any competent evidence indicating hearing loss until many years after active duty service, and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hearing loss to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a September 2006 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported that he had difficulty in understanding speech in most listening environments.  

An audiometric examination indicated tonal thresholds in excess of 40 dB at 2000 to 4000 Hz in both ears, leading the examiner to diagnose mild to severe bilateral sensorineural hearing loss.  However, the examiner opined that it was not caused by his active duty service.  In providing this opinion, the examiner reflected that the physical examinations in both 1966 and 1970 showed normal hearing in both ears and did not indicate tinnitus.  Moreover, the VA examination in 1971 also documented no hearing loss.  Therefore, while the Veteran presented with current hearing loss, it occurred after his military service. 

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted an audiological examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the statements made by the Veteran relating his hearing loss to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, as noted above, since the Veteran appears to have medical training, he is competent to make medical conclusions that lay persons are generally not competent to make.  However, a diagnosis of hearing loss for VA purposes requires audiometric testing that is administered in a controlled environment.  The Veteran, despite his medical training, is not competent to diagnose hearing loss without these findings.  In any event, for the reasons stated above, the Board has also determined that his statements in this regard are not credible and are of limited probative value.  

Finally, while the Veteran has cited some medical journal articles discussing the relationship between his military service and his hearing loss, these articles are not part of the record.  Nevertheless, such articles would not outweigh the probative value of the VA examiner's opinion.  In this regard, the Board is willing to concede that veterans are exposed to acoustic trauma in service.  However, the results of such trauma are specific to each individual.  Contrary to the findings of research journal articles, the VA examiner's opinion is provided based on knowledge of the Veteran's specific situation and medical history.  Therefore, general research articles are insufficient to outweigh the VA examiner's findings.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.




ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


